Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 13/285685 filed on October 31, 2011 and the Request for continued examination (RCE) presented on April 07, 2014, amendment presented on April 07, 2014, which amends claims 1-9 and 12 and presents arguments, is hereby acknowledged. Claims 1-14 are currently pending and subject to examination.

                                                Information Disclosure Statement 
3.          The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
         Applicant’s arguments, See Remarks, filed on September 09, 2021 have been fully considered.
II.      Rejections of Claims 1-9, 13-15 and 17-21 Under 35 U.S.C § 103
       Applicants argue at page 15 of the remarks, as filed that the amended Independent claim 1 recites “the first device being a separate device from the second device, and the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile” is distinguishable over the combination of Bruner, Gunasekara, and Chow have been fully considered.

     However, specifically examiner cited prior art reference Gunasekara teaches “the first device being a separate device from the second device” as recited by amended independent claim 1.
      Gunasekara describes first user device 202a and second user device 202b (Gunasekara: [Fig 2, paragraph 0100-0101]).
      However, Examiner agrees that the combination of Bruner, Gunasekara, and Chow fails to teach “the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile” as recited by amended Independent claim 1.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
      Applicants argue claims 13 and 17 based on the arguments presented for Claim 1 at pages 15-16 of the remarks. The same explanation is applicable to claims 13 and 17 as mentioned above with respect to claim 1.

Dependent claims 2-12, 14-15 and 18-21
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-9, 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner et al. (US 2016/0174069 A1); in view of Gunasekara et al. (US 2018/0279033 A1); in view of Phelan et al. (US 2014/0358376 A1); and further in view of Chow et al. (US 2018/0091506 A1).
Regarding Claim 1, Bruner teaches a mobile communication device ([paragraph 0019] describes mobile device and various devices or any user equipment), comprising: 
         a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system ([paragraph 0044] describes mobile device includes a central processing unit (e.g. processing system) comprising a processor and a memory that stores executable instructions that, when executed by the central processing unit (e.g. processing system)),        
      facilitate performance of operations, the operations comprising: receiving, from a server, a list of a plurality of operational profiles forming a pool that are is to be shared by a plurality of devices ([paragraph 00180019] describes mobile device activate operation with a MNO server for performing cellular communications (e.g. facilitate performance of operations) [paragraph 0028, 0044] describes MNO server, mobile devices and provisioning profile or subscriber profile or functioning profile (e.g. operational profile) [0030-0031, 0041-0042] describes mobile device receiving provisioning profile or subscriber profile or functioning profile (e.g. operational profile) from MNO server which generated the same provisioning profile or subscriber profile or functioning profile (e.g. operational profile) to be shared among one or more pools of devices or user equipment); 
      coordinating assignment of each operational profile of the pool so as to prevent simultaneous use of a same operational profile by more than one device of the plurality of devices at a same time ([paragraph 0035-0036, 0041-0042] describes associating (e.g. coordinating) the same provisioning profile or subscriber profile or functioning profile (e.g. operational profile) of the pool so that it permit only one connection for 
        Bruner fails to teach  the coordinating comprising: assigning a first operational profile of the plurality of operational profiles to a first device of the plurality of devices, the first operational profile being a master operational profile having a higher level of privileges; and assigning a second, different, operational profile of the plurality of operational profiles to a second device of the plurality of devices, the second operational profile being a slave operational profile having a lower level of privileges, the first device being a separate device from the second device, and the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile; facilitating first provision of the first operational profile on the first device; and facilitating second provision of the second operational profile on the second device.
     However, Gunasekara teaches the coordinating comprising: assigning a first operational profile of the plurality of operational profiles to a first device of the plurality of devices, the first operational profile being a master operational profile having a higher level of privileges ([paragraph 0084, 0139] describes WAP profiles related to operational condition in the network (e.g. operational profiles) and users privileges [paragraph 0133, 0137-0139] describes mobile device associating (e.g. coordinating) to assign a WAP profile (master operational profile) to first user device having a higher level of privilege 
   and assigning a second, different, operational profile of the plurality of operational profiles to a second device of the plurality of devices, the second operational profile being a slave operational profile having a lower level of privileges ([paragraph 0133, 0137-0139] describes mobile device associating (e.g. coordinating) to assign another WAP profile (slave operational profile) to second user device having a lower level of privilege such as user device includes a lower access pass and a lower bandwidth consumption device class),
     the first device being a separate device from the second device ([Fig 2, paragraph 0100-0101] describes first user device 202a and second user device 202b),
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner to include assigning different operational profile to different devices and the first device being a separate device from the second device as taught by Gunasekara. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner in the Gunasekara system in order to control selectable degrees of access of end-user devices to data delivery networks ([paragraph 0003] in Gunasekara).
     Bruner and Gunasekara fails to teach the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile; facilitating first provision of the first operational profile on the first device; and facilitating second provision of the second operational profile on the second device.
However, Phelan teaches the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile ([paragraph 0031, 0035, 0038] describes provide operating profile includes software applications (e.g. first operation profile) to master control unit (e.g. first device) and another operating profile includes software applications (e.g. second operational profile) to slave control unit (e.g. second device) associated with driver  [paragraph 0011, 0044, 0052, 0057] describes the master control unit (e.g. first device)  can communicate with the slave control unit (e.g. second device) associated with driver, 
The master control unit (e.g. first device) can enable vehicle operation within the programmed operating profile software applications (e.g. first operation profile) and generate a real time signal to disable various services of another operating profile software applications (e.g. second operation profile) (e.g. the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile) such as  disable radio functionality, disable internet applications provided in the vehicle, disable GPS related applications provided by the vehicle, disable the driver's cellular telephone or other such devices in the vehicle, disable text messaging or other applications involving text entry (e.g. various services associated with the slave control unit (e.g. second device) associated with driver));
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara to include the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational 
        Bruner, Gunasekara and Phelan fails to teach facilitating first provision of the first operational profile on the first device; and facilitating second provision of the second operational profile on the second device.
     However, Chow teaches facilitating first provision of the first operational profile on the first device ([paragraph 0039, 0041, 0081] describes Hub device 104 (mobile computing device) facilitating provision of first operation (e.g. first provision) characteristics consistent with one or more available services (first operation profiles) related to  first IoT device 102A);
      and facilitating second provision of the second operational profile on the second device ([paragraph 0074-0075, 0089] describes Hub device 104 (mobile computing device) facilitating provision of another operation (e.g. second provision) characteristics consistent with one or more available services (second operation profiles) related to  second IoT device 102B).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include facilitating first provision of the first operational profile on the first device and facilitating second provision of the second operational profile on the second device as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provision one or more services available to an Internet-of-Things (IoT) devices upon 

        Regarding claim 2, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein: the mobile communication device comprises a smartphone, a tablet, a laptop computer or a notebook computer; and each of the plurality of devices comprises an Internet of Things (IoT) device (Chow: [paragraph 0017-0018] describes hub device 104 is a computing device, a smartphone, a tablet computer (mobile computing device) and IoT devices 102 may include a first IoT device 102A, a second IoT device 102B, and a third IoT device 102C (plurality of devices)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include each of the plurality of devices comprises an Internet of Things (IoT) device as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provide operation of these IoT devices may depend on an effective and efficient provisioning of services ([paragraph 0002] in Chow).

       Regarding claim 3, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein: each of the plurality of devices comprises a communication device (Bruner: [paragraph 0042, 0044] describes mobile communication devices and other devices are communication devices).
Regarding claim 4, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein the server is part of a communications network operated by a network provider (Bruner: [paragraph 0056] describes MNO server is part of a communications network operated by a cellular network provider (network provider)).

      Regarding claim 5, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein: the facilitating the first provision of the first operational profile on the first device comprises providing to the first device, by the mobile communication device, the first operational profile (Chow: [paragraph 0039- 0041, 0081, 0099] describes Hub device 104 (mobile computing device) facilitating provision of first operations characteristics consistent with one or more available services (first operation profiles) related to  first IoT device 102A and providing services to the first IoT device 102A);
       and the facilitating the second provision of the second operational profile on the second device comprises providing to the second device, by the mobile communication device, the second operational profile (Chow: [paragraph 0074-0075, 0089, 0099] describes Hub device 104 (mobile computing device) facilitating provision of other operations characteristics consistent with one or more available services (second operation profiles) related to second IoT device 102B and providing services to the second IoT device 102B).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ 

      Regarding claim 6, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein: the providing to the first device, by the mobile communication device, the first operational profile comprises providing the first operational profile to the first device via the Internet, providing the first operational profile to the first device via a first near field communication path, or any combination thereof (Chow: [paragraph 0021-0022, 0099] describes hub(mobile communication device) providing one or more available services (first operation profiles) related to first IoT device 102A via Internet or Near Field Communication (NFC) network);
      and the providing to the second device, by the mobile communication device, the second operational profile comprises providing the second operational profile to the second device via the Internet, providing the second operational profile to the second device via a second near field communication path, or any combination thereof (Chow: [paragraph 0021-0022, 0099] describes hub(mobile communication device) providing one or more available services (second operation profiles) related to second IoT device 102B via Internet or Near Field Communication (NFC) network).


     Regarding claim 7, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein the operations further comprise: receiving by the mobile communication device, from the server that is part of a communications network operated by a network provider, the first operational profile (Chow: [paragraph 0056-0057] describes hub (mobile communication device) obtaining data related to operations characteristics consistent with one or more available services (first operation profiles) of first IoT device 102A from server);
    and receiving by the mobile communication device, from the server, the second operational profile (Chow: [paragraph 0074-0076] describes hub (mobile communication device) obtaining data related to other operations characteristics consistent with one or more available services (second operation profiles) of second IoT device 102B from server);   

     and wherein the providing to the second device, by the mobile communication device, the second operational profile comprises providing to the second device, by the mobile communication device, the second operational profile that is received from the server (Chow: [paragraph 0051-0052, 0074-0075] describes hub (mobile communication device) facilitating provision of other operations characteristics consistent with one or more available services (second operation profiles) related to second IoT device 102B includes providing services to second IoT device 102B which is received from server).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include receiving by the mobile communication device, from the server that is part of a communications network operated by a network provider, the first operational profile and receiving by the mobile communication device, from the server, the second operational profile as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provision one or more services available to an Internet-of-Things 

     Regarding claim 8, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein: the facilitating the first provision of the first operational profile on the first device comprises providing a first message to the server that is part of a communications network operated by a network provider to instruct the server to provide the first operational profile to the first device (Chow: [paragraph 0039-0041, 0051-0052] describes facilitating provision of first operations characteristics consistent with one or more available services (first operation profiles) related to  first IoT device 102A includes providing instruction to server operated by service provider (network provider)  to provide services to the first IoT device 102A);
     and the facilitating the second provision of the second operational profile on the second device comprises providing a second message to the server to instruct the server to provide the second operational profile to the second device (Chow: [paragraph 0051-0052, 0074-0075] describes facilitating provision of other operations characteristics consistent with one or more available services (second operation profiles) related to second IoT device 102B includes providing instruction to server operated by service provider (network provider)  to provide services to the second IoT device 102B).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include providing a first message to the server that is part of a 

    Regarding claim 9, the combination of Bruner, Gunasekara, Phelan and Chow teaches the mobile communication device, wherein: the server provides the first operational profile to the first device via the Internet (Chow: [paragraph 0021-0022, 0162] describes server provides service related to operations characteristics consistent with one or more available services (first operation profiles) related to first IoT device via Internet);
     and the server provides the second operational profile to the second device via the Internet (Chow: [paragraph 0021-0022, 0162] describes server provides service related to other operations characteristics consistent with one or more available services (second operation profiles) related to second IoT device via Internet).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include the server provides the first operational profile to the first device via the Internet and the server provides the second operational profile to the second device via the Internet as taught by Chow. One of ordinary skill in the art would 

     Regarding Claim 13, Bruner teaches a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system of a mobile communication device including a processor, facilitate performance of operations, the operations comprising ([paragraph 0019] describes devices may include mobile device or any user equipment [paragraph 0044] describes mobile device includes a non-transitory machine-readable medium comprising executable instructions that, when executed by a central processing unit (e.g. processing system) comprising a processor and a memory that stores executable instructions that, when executed by the central processing unit (e.g. processing system)):
    receiving, from a server that is part of a communications network operated by a network provider, a list of a plurality of operational profiles forming a pool (([paragraph 00180019] describes device activate with a MNO server for performing cellular communications [paragraph 0028, 0044] describes MNO server, mobile devices and provisioning profile or subscriber profile or functioning profile (e.g. operational profile) [0030-0031, 0041-0042] describes mobile device receiving provisioning profile or subscriber profile or functioning profile (e.g. operational profile) from MNO server which generated the same provisioning profile or subscriber profile or functioning profile (e.g. operational profile) to be shared among one or more pools of mobile devices), 

      Bruner fails to teach each operational profile being assigned to a different Internet of Things (IoT) device of a plurality of IoT devices; the coordinating comprising: wherein devices are IoT devices; providing, based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices, a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices, the first operational profile having a first level of privileges; and providing, based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices, a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices, the second operational profile having a second level of privileges, the first level of privileges being higher than the second level of privileges, the first IoT device being a separate device from the second IoT device, the first level of privileges being higher than the second level of privileges; and the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile.
Gunasekara teaches the coordinating comprising: providing a first operational profile of the plurality of operational profiles to a first device of the plurality of devices, the first operational profile having a first level of privileges ([paragraph 0084, 0139] describes WAP profiles related to operational condition in the network (e.g. operational profiles) and users privileges [paragraph 0133, 0137-0139] describes mobile device associating (e.g. coordinating) to provide a WAP profile (first operational profile) to first user device having a higher level of privilege such as user device includes a higher access pass and a higher bandwidth consumption device class);
    providing a second operational profile of the plurality of operational profiles to a second device of the plurality of devices, the second operational profile having a second level of privileges ([paragraph 0133, 0137-0139] describes mobile device associating (e.g. coordinating) to provide another WAP profile (second operational profile) to second user device having a lower level of privilege such as user device includes a lower access pass and a lower bandwidth consumption device class),
        the first device being a separate device from the second device ([Fig 2, paragraph 0100-0101] describes first user device 202a and second user device 202b),
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner to include assigning different operational profile to different devices and the first device being a separate device from the second device as taught by Gunasekara. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner in the Gunasekara system in order to control selectable degrees of access of end-user devices to data delivery networks ([paragraph 0003] in Gunasekara).    
Bruner and Gunasekara fails to teach wherein devices are IoT devices; each operational profile being assigned to a different Internet of Things (IoT) device of a plurality of IoT devices; wherein providing a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices and wherein providing a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices; the first level of privileges being higher than the second level of privileges, and the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile.
    However, Phelan teaches the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile ([paragraph 0031, 0035, 0038] describes provide operating profile includes software applications (e.g. first operation profile) to master control unit (e.g. first device) and another operating profile includes software applications (e.g. second operational profile) to slave control unit (e.g. second device) associated with driver  [paragraph 0011, 0044, 0052, 0057] describes the master control unit (e.g. first device)  can communicate with the slave control unit (e.g. second device) associated with driver, 
The master control unit (e.g. first device) can enable vehicle operation within the programmed operating profile software applications (e.g. first operation profile) and generate a real time signal to disable various services of another operating profile software applications (e.g. second operation profile) (e.g. the first operational profile 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara to include the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile as taught by Phelan. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/ Gunasekara in the Phelan system in order to improved method for programming the operating parameters ([paragraph 0006] in Phelan).
     Bruner, Gunasekara and Phelan fails to teach wherein devices are IoT devices; each operational profile being assigned to a different Internet of Things (IoT) device of a plurality of IoT devices; wherein providing a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices based upon each operational profile being assigned to a different IoT device of the plurality of IoT devices and wherein providing a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices based upon each operational 
     However, Chow teaches wherein devices are IoT devices ([paragraph 0016] describes devices are IoT devices);
       each operational profile being assigned to a different Internet of Things (IoT) device of a plurality of IoT devices ([paragraph 0056-0057] describes hub (mobile communication device) obtaining data related to operations characteristics consistent with one or more available services (first operation profiles) of first IoT device 102A [paragraph 0074-0076] describes hub (mobile communication device) obtaining data related to other operations characteristics consistent with one or more available services (second operation profiles) of second IoT device 102B [0074-0075, 0081-0083] describes provisioned first IoT device 102A with a first payment service that enables first IoT device 102A and second IoT device 102B are consistent with those services previously provisioned to first IoT device 102A (e.g., the first payment service described above) (sharing of operational profile)); 
     wherein providing a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices based upon each operational profile being assigned to a different IoT device, a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices ([paragraph 0039-0041, 0051-0052] describes hub (mobile communication device) facilitating provision of first operations characteristics consistent with one or more available services (first operation profiles) related to  first IoT device 102A includes providing services to first IoT device 102A which is received from server);

     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include providing the first operational profile on the first device and providing the second operational profile on the second device as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provision one or more services available to an Internet-of-Things (IoT) devices upon connection to and registration onto communications network ([paragraph 0003] in Chow).

    Regarding claim 14, the combination of Bruner, Gunasekara, Phelan and Chow teaches the non-transitory machine-readable medium, wherein: the mobile communication device comprises a smartphone, a tablet, a laptop computer or a notebook computer (Bruner: [paragraph 0042, 0044] describes mobile communication devices and other devices are communication devices such as computer mobile phone).

Regarding claim 15, the combination of Bruner, Gunasekara, Phelan and Chow teaches the non-transitory machine-readable medium, wherein each operational profile of the plurality of operational profiles is assigned to one IoT device by the mobile communication device (Chow: [paragraph 0039, 0041] describes Hub device 104 (mobile computing device) determining (assigning) a first operations characteristics consistent with one or more available services (first operation profiles) related to  first IoT device 102A [paragraph 0074-0075] describes Hub device 104 (mobile computing device) determining (assigning) an other operations characteristics consistent with one or more available services (second operation profiles) related to  second IoT device 102B).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include each operational profile of the plurality of operational profiles is assigned to one IoT device by the mobile communication device as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provision one or more services available to an Internet-of-Things (IoT) devices upon connection to and registration onto communications network ([paragraph 0003] in Chow).
     
      Regarding claim 17, Bruner teaches a method, comprising: receiving from a server, by a processing system of a mobile communication device including a processor ([paragraph 0019] describes devices may include mobile device or any user equipment

    receiving, from a server, by a processing system a list of a plurality of operational profiles forming a pool that are is to be shared by a plurality of devices (([paragraph 00180019] describes device activate with a MNO server for performing cellular communications [paragraph 0028, 0044] describes MNO server, mobile devices and provisioning profile or subscriber profile or functioning profile (e.g. operational profile) [0030-0031, 0041-0042] describes mobile device receiving provisioning profile or subscriber profile or functioning profile (e.g. operational profile) from MNO server which generated the same provisioning profile or subscriber profile or functioning profile (e.g. operational profile) to be shared among one or more pools of mobile devices));         
    coordinating assignment of each operational profile of the pool so as to prevent simultaneous use of a same operational profile by more than one device of the plurality of devices at a same time ([paragraph 0035-0036, 00410042] describes associating (e.g. coordinating) the same provisioning profile or subscriber profile or functioning profile (e.g. operational profile) of the pool so that permit only one connection for mobile device to use provisioning profile or subscriber profile or functioning profile (e.g. operational profile) and other mobile device is to wait a short time and try again with the same provisioning profile (e.g. prevent simultaneous use of a same operational profile by more than one device of the plurality of devices at a same time),
    Bruner fails to teach wherein list identifying a plurality of operational profiles that are to be shared by a plurality of Internet of Things (IoT) devices; the coordinating 
     However, Gunasekara teaches the coordinating comprising: providing by the processing system of a first operational profile enabling use by the first device of the first operational profile, the first operational profile having a first level of privileges ([paragraph 0084, 0139] describes WAP profiles related to operational condition in the network (e.g. operational profiles) and users privileges [paragraph 0133, 0137-0139] describes Mobile device associating (e.g. coordinating) to provide a WAP profile (first operational profile) to first user device having a higher level of privilege such as user device includes a higher access pass and a higher bandwidth consumption device class);

    the first device being a separate device from the second device ([Fig 2, paragraph 0100-0101] describes first user device 202a and second user device 202b),
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner to include providing different operational profile to different devices and the first operational profile facilitating disabling of services associated with the second operational profile and the first device being a separate device from the second device as taught by Gunasekara. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner in the Gunasekara system in order to control selectable degrees of access of end-user devices to data delivery networks ([paragraph 0003] in Gunasekara).
     Bruner and Gunasekara fails to teach wherein list identifying a plurality of operational profiles that are to be shared by a plurality of Internet of Things (IoT) devices; wherein devices are IoT devices; wherein providing the first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices based upon the list and wherein providing a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices based upon the 
         However, Phelan teaches the first operational profile provided to the first IoT device facilitating disabling for the second IoT device of services associated with the second operational profile ([paragraph 0031, 0035, 0038] describes provide operating profile includes software applications (e.g. first operation profile) to master control unit (e.g. first device) and another operating profile includes software applications (e.g. second operational profile) to slave control unit (e.g. second device) associated with driver  [paragraph 0011, 0044, 0052, 0057] describes the master control unit (e.g. first device)  can communicate with the slave control unit (e.g. second device) associated with driver, The master control unit (e.g. first device) can enable vehicle operation within the programmed operating profile software applications (e.g. first operation profile) and generate a real time signal to disable various services of another operating profile software applications (e.g. second operation profile) (e.g. the first operational profile assigned to the first device facilitating disabling for the second device of services associated with the second operational profile) such as  disable radio functionality, disable internet applications provided in the vehicle, disable GPS related applications provided by the vehicle, disable the driver's cellular telephone or other such devices in the vehicle, disable text messaging or other applications involving text entry (e.g. various services associated with the slave control unit (e.g. second device) associated with driver)).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ 
    Bruner, Gunasekara and Phelan fails to teach wherein list identifying a plurality of operational profiles that are to be shared by a plurality of Internet of Things (IoT) devices; wherein devices are IoT devices; wherein providing the first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices based upon the list and wherein providing a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices based upon the list;
     However, Chow teaches wherein list identifying a plurality of operational profiles that are to be shared by a plurality of Internet of Things (IoT) devices ([paragraph 0056-0057] describes hub (mobile communication device) obtaining data related to operations characteristics consistent with one or more available services (first operation profiles) of first IoT device 102A [paragraph 0074-0076] describes hub (mobile communication device) obtaining data related to other operations characteristics consistent with one or more available services (second operation profiles) of second IoT device 102B [0074-0075, 0081-0083] describes provisioned first IoT device 102A with a first payment service that enables first IoT device 102A and second IoT device 102B are 
    wherein devices are IoT devices ([paragraph 0016] describes devices are IoT devices);
     wherein providing a first operational profile of the plurality of operational profiles to a first IoT device of the plurality of IoT devices based upon the list ([paragraph 0039-0041, 0051-0052] describes hub (mobile communication device) facilitating provision of first operations characteristics consistent with one or more available services (first operation profiles) related to first IoT device 102A includes providing services to first IoT device 102A which is received from server);
     and providing a second operational profile of the plurality of operational profiles to a second IoT device of the plurality of IoT devices based upon the list ([paragraph 0051-0052, 0074-0075] describes hub (mobile communication device) facilitating provision of other operations characteristics consistent with one or more available services (second operation profiles) related to second IoT device 102B includes providing services to second IoT device 102B which is received from server).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include providing the first operational profile on the first device and providing the second operational profile on the second device as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provision one or more 

     Regarding claim 18, the combination of Bruner, Gunasekara, Phelan and Chow teaches the method, wherein the mobile communication device comprises a smartphone, a tablet, a laptop computer or a notebook computer (Bruner: [paragraph 0042, 0044] describes mobile communication devices and other devices are communication devices such as computer mobile phone).

      Regarding claim 19, the combination of Bruner, Gunasekara, Phelan and Chow teaches the method, wherein: the providing of the first operational profile enables use by the first IoT device of the first operational profile in order to communicate with a communications network operated by a network provider (Chow: [paragraph 0021-0022, 0099] describes hub(mobile communication device) providing one or more available services (first operation profiles) related to first IoT device 102A via Internet or Near Field Communication (NFC) network so that first IoT device 102A communicate with service provider (network provider));
   and the second operational profile that is sent from the first IoT device to the second IoT device enables use by the second IoT device of the second operational profile in order to communicate with the communications network (Chow: [paragraph 0021-0022, 0099, 0138-0139] describes first IoT device 102A transmitted other available services (second operation profiles) to second IoT device 102B via Internet or Near Field 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include the providing of the first operational profile enables use by the first IoT device of the first operational profile in order to communicate with a communications network operated by a network provider and the second operational profile that is sent from the first IoT device to the second IoT device enables use by the second IoT device of the second operational profile in order to communicate with the communications network as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provision one or more services available to an Internet-of-Things (IoT) devices upon connection to and registration onto communications network ([paragraph 0003] in Chow).

      Regarding claim 20, the combination of Bruner, Gunasekara, Phelan and Chow teaches the method: wherein the server forms a part of the communications network (Bruner: [paragraph 0056] describes MNO server is part of a communications network operated by a cellular network provider).

      Regarding claim 21, the combination of Bruner, Gunasekara, Phelan and Chow teaches the non-transitory machine-readable medium, wherein: one or more of the 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan to include one or more of the plurality of IoT devices comprises a respective sensor as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Bruner/Gunasekara/ Phelan in the Chow system in order to provide a sensor capable of detecting an operational status, a device characteristic, and additionally or alternatively, a consumption of one or more resources at various temporal intervals during an operation of the one or more of IoT devices ([paragraph 0020] in Chow).

7.    Claims 10 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner et al. (US 2016/0174069 A1); in view of Gunasekara et al. (US 2018/0279033 A1); in view of Phelan et al. (US 2014/0358376 A1); in view of Chow et al. (US 2018/0091506 A1); and further in view of Chastain et al. (US 2018/0160288 A1).
          Regarding Claim 10, Bruner, Gunasekara, Phelan and Chow fails to teach the mobile communication device, wherein: the server provides the first operational profile to the first device via a first over- the-air (OTA) communication; and the server provides the second operational profile to the second device via a second OTA communication.
         However, Chastain teaches the mobile communication device wherein: the server provides the first operational profile to the first device via a first over- the-air (OTA) communication ([paragraph 0145, 0227, 0239, 0293] describes system provides 
       and the server provides the second operational profile to the second device via a second OTA communication ([paragraph 0145, 0227, 0239, 0293] describes system provides another IMSI service profile (second operational profile) to another communication device via OTA communication through another OTA interface).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan/Chow to include the server provides different operational profile to different devices via a first over- the-air (OTA) communication as taught by Chastain in order to provide Over-The-Air (OTA) technology to communicate with communication devices ([paragraph 0046] in Chastain).

       Regarding Claim 11, Bruner, Gunasekara, Phelan and Chow fails to teach the mobile communication device, wherein the operations further comprise: un-assigning the first operational profile from the first device, wherein the un- assigning is responsive to an expiration of a time to live period associated with an activation of the first operational profile on the first device.
       However, Chastain teaches the mobile communication device, wherein the operations further comprise: un-assigning the first operational profile from the first device, wherein the un- assigning is responsive to an expiration of a time to live period associated with an activation of the first operational profile on the first device ([paragraph 0065-0067, 0127, 0317] describes device (first device) activated IMSI 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan/ Chow to include un-assigning operational profile from device as taught by Chastain in order to provide services for a limited time period ([paragraph 0001] in Chastain).

      Regarding Claim 12, Bruner, Gunasekara, Phelan and Chow fails to teach the mobile communication device, wherein the operations further comprise: re-assigning the first operational profile to a third device of the plurality of devices; and facilitating provision of the first operational profile on the third device.
         However, Chastain teaches the mobile communication device, wherein the operations further comprise: re-assigning the first operational profile to a third device of the plurality of devices; and facilitating provision of the first operational profile on the third device ([paragraph 0085-0086, 0113] describes reassigning IMSI service profile (operational profile) to a third device and facilitating provision of IMSI service profile (operational profile) to the third device).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bruner/ Gunasekara/ Phelan/ Chow to include re-assigning the first operational profile to a third device and facilitating provision of the first operational profile on the third device as .

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459